


117 HR 3013 IH: COVID Vaccine Transportation Access Act
U.S. House of Representatives
2021-05-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
117th CONGRESS1st Session
H. R. 3013
IN THE HOUSE OF REPRESENTATIVES

May 7, 2021
Ms. Barragán (for herself, Mr. Cárdenas, Ms. Clarke of New York, Mr. Ruiz, Ms. Norton, Mr. Blumenauer, and Mr. Soto) introduced the following bill; which was referred to the Committee on Energy and Commerce

A BILL
To authorize the Secretary of Health and Human Services to award grants for removing transportation barriers to accessing vaccines for SARS–CoV–2, including booster vaccines, for individuals from low-income communities, minority communities, or other communities in which transportation poses a barrier to health care access, and for other purposes.


1.Short titleThis Act may be cited as the COVID Vaccine Transportation Access Act.  2.Grant program for coronavirus vaccine access and mobility (a)General authority (1)AwardsThe Secretary shall award grants to qualified community organizations to assist in financing projects to remove transportation barriers to accessing vaccines for SARS–CoV–2, including booster vaccines, for individuals from low-income communities, minority communities, or other communities in which transportation poses a barrier to health care access.
(2)Transfer of dutiesThe Secretary shall— (A)enter into agreements with State health agencies for purposes of carrying out the duties assigned to the Secretary under this section; and
(B)transfer to such agencies for such purposes funds appropriated to carry out this section. (b)ApplicationA qualified community organization seeking a grant under this section shall submit to the Secretary an application that contains—
(1)a description of the project to be funded through the grant; (2)an identification of all project partners and their specific role in the proposed project, including private for-profit and nonprofit entities engaged in the coordination of transportation services for the project; and
(3)specific performance measures the qualified community organization will use to reduce cancellations or missed appointments. (c)Period of performanceEach grant awarded under subsection (a) shall be for a period of performance of no less than 6 months.
(d)Use of fundsEach grant awarded under subsection (a)— (1)shall be used to develop, expand, and enhance access to transportation to and from sites for receipt of a vaccine for SARS–CoV–2, including a booster vaccine, by individuals from low-income communities, minority communities, or other communities in which transportation poses a barrier to health care access; and
(2)may be used to— (A)provide prescheduled or on-demand transportation to and from a site for administration of a SARS–CoV–2 vaccine, including a booster vaccine; or
(B)provide first and last mile transportation services for appointments for administration of such a vaccine. (e)ReportAs a condition on receipt of a grant under this section, a grantee shall agree to submit a report, not later than 6 months after the completion of the period of performance of the grant—
(1)to the Secretary, the Committee on Energy and Commerce of the House of Representatives, and the Committee on Health, Education, Labor, and Pensions of the Senate; and (2)containing such information the Secretary determines necessary to evaluate performance under the grant.
(f)DefinitionsFor purposes of this section: (1)First and last mileThe term first and last mile means, with respect to transportation services and an individual’s trip to and from a vaccine appointment—
(A)transportation— (i)between the individual’s point of trip origin and a source of public transit; and
(ii)between a source of public transit and the individual’s destination; or (B)where no source of public transit is available, transportation between the individual’s point of trip origin and the individual’s destination.
(2)Qualified community organizationThe term qualified community organization means an organization that— (A)is a nonprofit organization; and
(B)has experience in— (i)managing Federal grants; and
(ii)providing services to low-income or minority communities or communities that disproportionately experience disparities in health status and health care access. (3)SecretaryThe term Secretary means the Secretary of Health and Human Services.
(g)Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out this section. 3.Federal medical assistance percentageSection 1905(b) of the Social Security Act (42 U.S.C. 1396d(b)) is amended by adding at the end the following new sentence: Notwithstanding the first sentence of this subsection, the Federal medical assistance percentage shall be 100 per centum with respect to amounts expended for nonemergency transportation benefits provided to individuals eligible for medical assistance under this subchapter that are attributable to transportation costs incurred on or after the date of the enactment of this sentence related to providing coronavirus vaccines to such individuals under the State plan..

